


Exhibit 10.7.3

 

THIRD AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

                                                THIS THIRD AMENDMENT TO
EMPLOYMENT AGREEMENT (this “Third Amendment”) by and between Standard Parking
Corporation (formerly known as APCOA/Standard Parking, Inc., and hereinafter
referred to as the “Company”) and Robert N. Sacks (the “Executive”) dated as of
April 1, 2005.

 

RECITALS

 

                                               
A.                                    The Company and the Executive have
previously executed a certain Employment Agreement dated as of May 18, 1998, as
amended by a certain First Amendment to Employment Agreement dated as of
November 7, 2001 and by a certain Second Amendment to Employment Agreement dated
as of April 1, 2003 (as so amended, the “Employment Agreement”).

 

                                               
B.                                     The Company and Executive desire to amend
certain terms of the Employment Agreement as hereinafter set forth.

 

                                                NOW, THEREFORE, the Employment
Agreement is hereby amended in the following respects:

 

1.                                       Subparagraph (a) of paragraph 3 of the
Employment Agreement is hereby amended to provide that the Executive’s annual
base salary as of April 1, 2005 shall be at the rate of $300,270.

 

2.                                       Except as specifically amended by this
Third Amendment, the Employment Agreement shall remain unchanged and in full
force and effect.

 

                                                IN WITNESS WHEREOF, Executive
and the Company have executed this First Amendment as of the day and year first
above written.

 

 

Standard Parking Corporation:

 

 

 

 

 

By:

 

 

 

James A. Wilhelm

 

 

President & Chief Executive Officer

 

 

 

 

Executive:

 

 

 

 

 

 

 

Robert N. Sacks

 

 

 

 

 

--------------------------------------------------------------------------------
